                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JAY HOON SHIN, ET AL.,                           CASE NO. 18-cv-02143-YGR
                                   7                    Plaintiffs,
                                                                                          ORDER AND JUDGMENT
                                   8              vs.
                                                                                          Re: Dkt. No. 41
                                   9     WASHINGTON MUTUAL BANK, F.A., ET AL.,
                                  10                    Defendants.

                                  11

                                  12          On September 19, 2018, the Court dismissed with prejudice all claims against JP Morgan
Northern District of California
 United States District Court




                                  13   Chase Bank, N.A. (“Chase”) and intervenor-defendant U.S. Bank National Association, as trustee,

                                  14   successor in interest to Bank of America, National Association, as trustee as successor by merger

                                  15   to LaSalle Bank National Association, as trustee for WAMU Mortgage pass-through certificates,

                                  16   series WAMU 2005-AR3 (“U.S. Bank”). (Dkt. No. 40.) The Court hereby GRANTS Chase’s

                                  17   pending motion for entry of judgment (Dkt. No. 41) and ENTERS judgment pursuant to Federal

                                  18   Rule of Civil Procedure 58(d) as to both Chase and U.S. Bank.1

                                  19          This Order terminates Docket Number 41.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: November 8, 2018
                                                                                              YVONNE GONZALEZ ROGERS
                                  23                                                     UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27
                                              1
                                  28           In light of the Court’s ruling, the hearing on Chase’s motion set for November 13, 2018
                                       is VACATED.
